UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6705


SATHRIE ROBINSON,

                    Plaintiff - Appellant,

             v.

DR. MATTHEW CARPENTER, M.D., in their individual capacity; DR. BELAY
TESSEMA, M.D., in their individual capacity; DR. NIMELY CONTAH, M.D., in
their individual capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:20-cv-00801-SAG)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sathrie Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sathrie Robinson appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Robinson v. Carpenter, No. 1:20-cv-

00801-SAG (D. Md. Apr. 21, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2